 1
 2
                                                                       FILED IN THE
 3                                                                 U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON

 4
                                                              May 06, 2019
 5                                                                SEAN F. MCAVOY, CLERK


 6                       UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 HEIDI COOPER, TREVOR COOPER, and
10 their marital community, and TABITHA            NO. 2:18-cv-00133-SAB
11 HARRIS,
12              v.                                 ORDER DISMISSING CASE
13 EAGLEPOINT ICG, LLC, and SECURITY
14 PROPERTIES RESIDENTIAL, LLC, and
15 AVENUE 5 RESIDENTIAL, LLC,
16              Defendants.
17
18        Before the Court is the parties’ Stipulation to Dismiss Case Among All
19 Parties With Prejudice, ECF No. 22. The parties stipulate to the dismissal of the
20 above-captioned case with prejudice and without any fees or costs to any of the
21 parties.
22        Accordingly, IT IS ORDERED:
23 1.     The Court accepts the parties’ Stipulation to Dismiss Case Among All
24 Parties With Prejudice, ECF No. 22.
25 //
26 //
27 //
28 //

     ORDER DISMISSING CASE ~ 1
 1        2.     The above-captioned case is dismissed with prejudice and without
 2 any fees or costs to any of the parties.
 3        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 4 this Order, to provide copies to counsel and close the file.
 5        DATED this 6th day of May 2019.
 6
 7
 8
 9
10
11
12
13                                                  Stanley A. Bastian
14                                              United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING CASE ~ 2
